Title: From John Adams to Virginia Militia, 15 August 1798
From: Adams, John
To: Virginia Militia


To the Greens & Whites a Troop of Cavalry. annexed to the fifth Brigade, Second Regiment and Second division of the Virginia Militia.—
Gentlemen,
Quincy August 15. 1798

Since my arrival in this Place, I have received your address of the fourth of July 1798.—Your offers of service, I receive with Pleasure and have referred to the Secretary of War to be answerd and accepted according to those Rules prescribed by Law and generally adopted by Government.—
The Motives of such base Americans as yet seem to be in disgust with their Country, and patronise the measures of foreign Invaders, are too dark, secret, gloomy and flagitious to be openly avowed, and will not be easily penetrated and ascertained in detail. If the grand Inquest of the Nation, however, should think it necessary to sett on foot an Inquiry, they might soon discover a system of Corruption & Iniquity, that would shock and disgust every honest man and faithful american.—
Your approbation of my administration and humble Trust that my Conduct will be an Example to unite america, are very flattering to me, and when you wish me every happiness incident to life you command my most affectionate Gratitude
John Adams